DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/31/2019 and 7/8/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	Restriction/Election of Species
Applicant's election without traverse of Species I, (Claims 1-15 and 17-20) in the reply filed on 2/25/2021 is acknowledged and is made FINAL.
Office Note: It appears that the selection of the Claims of Species I was in error. Claim 6, which was elected as belonging to species I, actually clearly belongs to Species II. Thus Claim 6 and Claim 16 will be withdrawn.

Status of Application
Claims 1-20 are pending. Claims 6 and 16 have been withdrawn due to an Election of Species received on 2/25/2021. Claims 1 and 11 are 17 are the independent Claims. This Non-Final Office action is in response to the “Election of Species” received on 2/25/2021. 
Objection to the Drawings
The drawings (Figure 1b) are objected to as they have been submitted in color (grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated b Chiu et al. (United States Patent Publication 2015/0165850).
With respect to Claim 1: Chiu discloses “An articulation control device of a machine” [Chiu, ¶ 0039-0042 and 0117]; 
“comprising: a memory” [Chiu, ¶ 0039-0042 and 0117]; 
“and one or more processors” [Chiu, ¶ 0039-0042 and 0117]; 
“configured to: receive information identifying an articulation control command for an articulated implement of the machine to move in a first direction” [Chiu, ¶ 0055-0063]; 
“determine, for a threshold quantity of time intervals” [Chiu, ¶ 0055-0063]; 

“and that an accumulated movement value indicates movement of the articulated implement is occurring in a second direction that is different from the first direction” [Chiu, ¶ 0055-0063]; 
“determine that the articulated implement of the machine is moving in an unintended direction based on determining, for the threshold quantity of time intervals” [Chiu, ¶ 0055-0063 and Figure 4]; 
“that the instantaneous movement value satisfies the movement threshold and that the accumulated movement value indicates movement in the second direction” [Chiu, ¶ 0055-0063 and Figure 4]; 
“and perform a response action based on determining that the articulated implement of the machine is moving in the unintended direction” [Chiu, ¶ 0065].
With respect to Claim 2: Chiu discloses “The articulation control device of claim 1, wherein the instantaneous movement value is reset and recalculated in each time interval of the threshold quantity of time intervals” [Chiu, ¶ 0055-0063 and Figure 4]; 
“and the accumulated movement value is accumulated across each time interval of the threshold quantity of time intervals” [Chiu, ¶ 0055-0063 and Figure 4].
With respect to Claim 3: Chiu discloses “The articulation control device of claim 1, wherein the one or more processors, when performing the response 
With respect to Claim 4: Chiu discloses “The articulation control device of claim 1, wherein the one or more processors are further to: detect, after starting performance of the response action, a change to the articulation control command; and alter performance of the response action based on detecting the change to the articulation control command” [Chiu, ¶ 0055-0063, 0066, and 0070-0071].
With respect to Claim 5: Chiu discloses “The articulation control device of claim 1, wherein the one or more processors, when performing the response action, are to: cause an alteration to an articulation angle of the articulation implement” [Chiu, ¶ 0055-0065].
With respect to Claim 7: Chiu discloses “The articulation control device of claim 1, wherein the accumulated movement value accumulates from a time of detection of the articulated implement of the machine moving in the second direction” [Chiu, ¶ 0055-0065].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-13 are rejected under 35 USC 103 as being unpatentable over Chiu et al. (United States Patent Publication 2015/0165850) in view Waldbauer et al. (United States Patent Publication 2006/0204347).
With respect to Claim 8: While Chiu discloses “The articulation control device of claim 1, wherein the one or more processors are further to: set a counter to track a quantity of time intervals in which the instantaneous movement value satisfies the movement threshold” [Chiu, ¶ 0055-0065]; 

“and wherein the one or more processors, when determining that the articulated implement of the machine is moving in the unintended direction, are to: determine that the articulated implement of the machine is moving in the unintended direction based on the counter satisfying a counter threshold” [Chiu, ¶ 0055-0065]; 
Chiu does not specifically state “counter” rather frequency, rate, and time intervals.
However, Waldbauer, which is also an articulation control system teaches “wherein the one or more processors are further to: set a counter to track a quantity of time intervals in which the instantaneous movement value satisfies the movement threshold” [Waldbauer, ¶ 0020-0022, 0061,and 0087]; 
“and the accumulated movement value indicates movement of the articulated implement in the second direction” [Waldbauer, ¶ 0020-0022, 0061,and 0087]; 
“and wherein the one or more processors, when determining that the articulated implement of the machine is moving in the unintended direction, are to: determine that the articulated implement of the machine is moving in the unintended direction based on the counter satisfying a counter threshold” [Waldbauer, ¶ 0020-0022, 0061,and 0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 9: While Chiu discloses controlling the vehicle continuously, Chiu does not specifically state “counter” rather frequency, rate, and time intervals.
However, Waldbauer, which is also an articulation control system teaches “The articulation control device of claim 8, wherein the one or more processors are further to: increment the counter based on determining that the instantaneous movement value, in a particular time interval, of the threshold quantity of time intervals, satisfies the movement threshold and that the accumulated movement value indicates that movement of the articulated implement is occurring in the second direction” [Waldbauer, ¶ 0020-0022, 0061,and 0087]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Waldbauer into the invention of Chiu to not only using trends with frequency of oscillations and slope of oscillations in time periods to determine if an articulation element is moving in an unintended directions as Chiu discloses but to also use a counter system with thresholds (criteria) to help determine control strategies as taught by Waldbauer with a motivation of creating a more robust system that can adapt with changes in the oscillations [Waldbauer, ¶ 0020 and 0087]. Additionally, the claimed invention is merely a combination of old, well known elements such as articulation element control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 10: While Chiu discloses “The articulation control device of claim 8, wherein the one or more processors are further to: determine, during another time interval not included in the threshold quantity of time intervals, that the instantaneous movement value does not satisfy the movement threshold or that the accumulated movement value does not indicate movement in the second direction; and reset” [Chiu, ¶ 0055-0065].


However, Waldbauer, which is also an articulation control system teaches “The articulation control device of claim 8, wherein the one or more processors are further to: determine, during another time interval not included in the threshold quantity of time intervals, that the instantaneous movement value does not satisfy the movement threshold or that the accumulated movement value does not indicate movement in the second direction; and reset the counter” [Waldbauer, ¶ 0020-0022, 0061,and 0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Waldbauer into the invention of Chiu to not only using trends with frequency of oscillations and slope of oscillations in time periods to determine if an articulation element is moving in an unintended directions as Chiu discloses but to also use a counter system with thresholds (criteria) to help determine control strategies as taught by Waldbauer with a motivation of creating a more robust system that can adapt with changes in the oscillations [Waldbauer, ¶ 0020 and 0087]. Additionally, the claimed invention is merely a combination of old, well known elements such as articulation element control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claim 11-13: all limitations have been examined with respect to the device in claims 1-10. The method taught/disclosed in claims 11-13 can clearly perform on the device of claims 1-10. Therefore claims 11-13 are rejected under the same rationale.
Claims 17-20 are rejected under 35 USC 103 as being unpatentable over Chiu et al. (United States Patent Publication 2015/0165850) in view of Ho et al. (United States Patent Publication 2013/0299266).
With respect to Claim 17-20: all limitations have been examined with respect to the device in claims 1-7. The vehicle taught/disclosed in claims 17-20 can clearly perform with the device of claims 1-7. However, instead of measuring the articulation of a trailer, measuring the articulation of an element of a road grader, as taught by Ho ¶ 0015 and 0032-0034]. Therefore claims 17-20 are rejected under the same rationale as Claims 1-7 with and addition feature “motor grader and oscillations of an articulating element” [Ho, ¶ 0015 and 0032-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ho into the invention of Chiu to not only using trends with frequency of oscillations and slope of oscillations in time periods to determine if an articulation element is moving in an unintended directions as Chiu discloses but to also use this on any element on a vehicle, such as a work element of a road grader system as taught by Ho with a motivation of creating a more robust system that dampen un request movements of elements [Ho, ¶ 0034]. Additionally, the claimed invention is merely a combination of old, well known elements such as articulation element .
Claim Objections
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JESS WHITTINGTON/Examiner, Art Unit 3669